t c summary opinion united_states tax_court randall l grago petitioner v commissioner of internal revenue respondent docket no 13208-16s filed date randall l grago pro_se michael s hensley for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated all section references are to the internal continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in california at the start of the trial counsel for respondent informed the court that respondent was no longer seeking an accuracy-related_penalty for the year in issue the issues remaining for decision are whether petitioner was engaged in a trade_or_business activity during the year in issue and if so whether he properly substantiated research expenses of dollar_figure and travel_expenses of dollar_figure reported on schedule c profit or loss from business to the extent not discussed herein other adjustments are computational and will flow from our decision in this case continued revenue code as amended and in effect for and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar background2 petitioner was employed as a law enforcement officer in a variety of positions over a career that spanned about years he retired from law enforcement as a result of a medical disability in i the california patch book petitioner began collecting law enforcement patches as a teenager law enforcement patches typically are embroidered designs that are sewn onto an officer’s uniform when petitioner retired from law enforcement he began to create an electronic database of his collection of law enforcement patches at the time of trial the database comprised about big_number files each of which includes a photograph of a patch and a statement or history about the law enforcement agency that issued the patch petitioner maintains the database on dvds and on a website which he calls the california patch book cpb petitioner actively buys and sells patches on ebay after establishing the cpb website petitioner soon learned that he had little control_over dissemination of the database consequently he changed his practices by copyrighting the photographs of patches and charging subscribers a 2some of the facts have been stipulated and are so found one-time fee of dollar_figure for access to the entire database at some point after petitioner purchased approximately internet domain names generally related to law enforcement patches and he uses those domain names as a means to redirect internet searches to a facebook page which contains a limited amount of content from the cpb website petitioner has also attempted to promote and market the cpb by attending various trade shows such as the national police collectors show and the porky d swine show in petitioner decided to begin collecting law enforcement badges with the aim of creating a california badge book--akin to the cpb law enforcement badges are metal emblems normally pinned to an officer’s uniform petitioner purchased numerous badges in beginning with the taxable_year petitioner has included with each of his federal_income_tax returns a schedule c for the cpb activity for through petitioner reported gross_receipts total expenses and net losses from the cpb activity as follows year total gross_receipts dollar_figure big_number big_number big_number big_number travel_expenses -0- dollar_figure -0- -0- -0- big_number big_number other expenses dollar_figure -0- -0- big_number big_number big_number total expenses dollar_figure big_number big_number big_number big_number big_number big_number big_number net losses dollar_figure big_number big_number big_number big_number big_number big_number big_number ii petitioner’ sec_2013 income_tax return petitioner timely filed a federal_income_tax return for he reported a relatively modest amount of income and as mentioned above attached to his tax_return a schedule c for the cpb activity petitioner acknowledged at trial that he is unfamiliar with proper tax_accounting methods and that he did not keep complete and accurate records of the cpb activity a gross_receipts petitioner reported gross_receipts of dollar_figure on schedule c he recalled that although he may have collected subscription fees of approximately dollar_figure in in connection with the cpb activity he did not include that amount in gross_receipts because he had reinvested those funds to purchase patches and badges although petitioner actively bought and sold patches and badges he retained some of these items in his personal collection b research expenses as discussed above petitioner purchased numerous law enforcement badges in on schedule c for the cpb activity petitioner reported research expenses of dollar_figure which represents the cost of the badges that he purchased that year at the time of trial petitioner had not completed the california badge book and had not set a price that he would charge subscribers for access to the database c travel_expenses petitioner reported travel_expenses of dollar_figure on schedule c petitioner explained that he incurred these expenses as he traveled to meet with various persons to negotiate the purchase of additional patches and badges petitioner offered credit card statements to substantiate his travel_expenses he did not maintain a contemporaneous log identifying the persons he met with the location of his meetings or the distances that he traveled d lack of business records petitioner did not maintain business records for the cpb activity such as a general ledger or a separate bank account he did not draft a business plan or a marketing plan and he has not obtained an appraisal of the cpb electronic database he did not prepare financial projections such as estimated annual income and expenses nor did he prepare estimated annual operating budgets discussion the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency normally is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 3petitioner does not contend that the burden_of_proof should be shifted to respondent pursuant to sec_7491 and there is no justification on this record for doing so i sec_183 under sec_183 if an activity is not engaged in for profit then no deduction attributable to that activity is allowed except to the extent provided by sec_183 in pertinent part sec_183 allows those deductions that would have been allowable had the activity been engaged in for profit only to the extent of gross_income derived from the activity reduced by deductions attributable to the activity that are allowable without regard to whether the activity was engaged in for profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowable under sec_162 or under sec_212 or if the taxpayer is engaged in the activity with the actual and honest objective of making a profit 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir the existence of the requisite profit objective is a question of fact that must be decided on the basis of the entire record 84_tc_227 aff’d without published opinion 782_f2d_1027 3d cir dreicer v commissioner t c pincite sec_1_183-2 income_tax regs in resolving this factual question greater weight is given to objective facts than to a taxpayer’s statement of intent see 68_f3d_868 5th cir aff’g tcmemo_1993_634 sec_1_183-2 income_tax regs for purposes of deciding whether the taxpayer has the requisite profit objective profit means economic profit independent of tax savings 81_tc_210 regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a profit objective exists these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the taxpayer’s success in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and any elements indicating personal pleasure or recreation sec_1_183-2 income_tax regs no single factor nor even the existence of a majority of factors supporting or rebutting the existence of a profit objective is controlling id rather all facts and circumstances with respect to the activity are to be taken into account golanty v commissioner t c pincite sec_1_183-2 income_tax regs a manner in which petitioner carried on the activity if a taxpayer carries on an activity in a businesslike manner and maintains complete and accurate books_and_records it may indicate a profit objective sec_1_183-2 income_tax regs keeping records only for purposes of preparing tax returns however is not indicative of a profit objective see rowden v commissioner tcmemo_2009_41 kinney v commissioner tcmemo_2008_287 although petitioner was able to gather bank and credit card records for the purpose of identifying some cpb expenses he did not maintain those records in a businesslike manner moreover there is no indication that he maintained records with the aim of preparing profit projections a break-even analysis or a formal budget this factor weighs against petitioner b expertise of petitioner or his advisers preparation for an activity by extensive study of its accepted business practices or consultation with those who are expert therein may indicate a profit objective where the taxpayer carries on the activity in accordance with such practices sec_1_183-2 income_tax regs although petitioner is very knowledgeable about law enforcement patches and badges he had no practical experience organizing or operating an electronic database for profit nor did he consult with any experts on the subject this factor weighs against petitioner c time and effort expended in carrying on the activity the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity may indicate an intention to derive a profit particularly if the activity does not have substantial personal or recreational aspects id subpara although we are persuaded that petitioner devoted substantial time and effort to the cpb activity he also derived personal enjoyment from the activity we consider this factor to be neutral d expectation that assets may appreciate the term profit includes appreciation of the assets used in the activity id subpara a taxpayer may intend to derive a profit from the activity when appreciation of the assets used in the activity is combined with income from the activity id petitioner did not offer any evidence of the value of the cpb electronic database or that he expected it to appreciate consequently this factor is neutral e success in carrying on other similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that the activity in question was engaged in for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs petitioner offered no evidence of his prior experience organizing or operating an electronic database for profit or managing a small_business this factor is neutral f history of income or loss a series of losses during the initial or startup stage of an activity may not necessarily be an indication that the activity is not engaged in for profit id subpara see golanty v commissioner t c pincite however where losses continue to be sustained beyond the period which customarily is necessary to bring the operation to profitable status such continued losses if not explainable may indicate that the activity is not engaged in for profit sec_1 b income_tax regs the goal must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have meanwhile been sustained in the intervening years 45_tc_261 aff’d 379_f2d_252 2d cir see nissley v commissioner tcmemo_2000_178 petitioner incurred a significant loss in and the record shows that he experienced net losses in the six preceding_taxable_years although petitioner remains optimistic that the cpb and the fledgling badge book activities will eventually generate profits there is no indication when or if the activities will generate profits sufficient to offset the cumulative losses that petitioner has incurred to date in sum petitioner’s history of losses is indicative of a lack of profit objective see golanty v commissioner t c pincite ogden v commissioner tcmemo_1999_397 aff’d 244_f3d_970 5th cir this factor weighs against petitioner g occasional profits the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer’s investment and the value of the assets used in the activity may provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs as discussed above the cpb activity has produced no profits and has generated substantial losses over an extended period this factor weighs against petitioner h financial status the fact that the taxpayer does not have substantial income or capital from sources other than the activity may indicate that an activity is engaged in for profit sec_1_183-2 income_tax regs substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit id petitioner’s sources of income and capital are limited this factor weighs in petitioner’s favor i elements of personal pleasure or recreation the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit especially where there are elements of recreation or personal pleasure sec_1_183-2 income_tax regs considering the record as a whole it is evident that petitioner enjoys and derives personal pleasure from the cpb activity this factor weighs against petitioner ii conclusion considering all the facts and circumstances we hold that petitioner did not conduct the cpb activity in a businesslike manner and he did not engage in the activity with the requisite profit objective during the taxable_year consequently respondent’s determination is sustained to reflect the foregoing an appropriate decision will be entered
